Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This is a reply to RCE filed by the Applicant on 08 November 2021 in which claims 20-30 and 32-44 are pending. Claims 20 and 37 are independent. Claims 21-30 32-36 and 38-44 are dependent.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.


Reasons for Allowance

Claims 20-30 and 32-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 

“wherein the guide has a guide portion configured to guide a movement of the first rotary member in a direction that is toward an upstream side of a conveyance direction of the recording material, and 
-2-wherein a relative position of the separation plate with respected to the first rotary member when the recording material passes through the fixing nip portion and a relative position of the separation plate with respected to the first rotary member when the first rotary member is started to be guided by the guide portion to detach the first rotary member from the image forming apparatus are the same” 
as stated in the claim (claim 20) in association with the remaining claim features.

As to dependent claims 21-30 and 32-36, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 20.
As to independent claim 37, the claim is allowed because it contains subject matter essentially same as that found in claim 20 for which claim 20 is found to be allowable. 

As to claims 38-44, these claims are allowed because each of these claims depends from allowed independent claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852